                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTH DISTRICT OF OHIO
                            EASTERN DIVISION

GROUNDWORKS OPERATIONS, LLC      :
f/k/a JES OPERATIONS, LLC,       :
d/b/a GROUNDWORKS                :
911 Stelzer Road                 :     Case No. 2:20-CV-03211
Columbus, Ohio 43219             :
                                 :     Judge Sarah D. Morrison
GROUNDWORKS OBA, LLC n/k/a       :
GROUNDWORKS OHIO, LLC d/b/a      :     Magistrate Judge Chelsey M. Vascura
OHIO BASEMENT AUTHORITY          :
911 Stelzer Road                 :
Columbus, Ohio 43219             :
                                 :
                     Plaintiffs, :
                                 :
       v.                        :
                                 :
LAWRENCE JANESKY                 :
725 Breakneck Hill Road          :
Middlebury, CT 06762             :
                                 :
       and                       :
                                 :
CONTRACTOR NATION                :
CORPORATION,                     :
c/o Lawrence M. Janesky, Agent   :
60 Silvermine Road               :
Seymour, CT 06483                :
                                 :
       and                       :
                                 :
MID-STATE BASEMENT SYSTEMS, LLC :
c/o Wesley Martin, Agent         :
5476 Camlin Place                :
Westerville, OH 43081            :
                                 :
                     Defendants. :
                                 :
                                 :
                                 :
                                 :




CHAR2\2296673v2
CO\6467877.3
                  PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

        Pursuant to Rule 65 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), and

Ohio Rev. Code § 4165.02, Plaintiffs Groundworks Operations, LLC (“JES”) and Groundworks

OBA, LLC (“OBA”) respectfully move this Court for a preliminary injunction. For the reasons

explained more fully in Plaintiffs’ Complaint and the attached Memorandum in Support,

Plaintiffs are entitled to a Preliminary Injunction directing Defendants, and any person or entity

acting in concert with Defendants, to retract their false statements to customers who were

provided with copies of the Flyer (as defined in the Memorandum in Support) and prohibiting

Defendants from producing or distributing any further false or misleading statements calculated

to reach Plaintiffs’ customers or prospective customers.

        WHEREFORE, Plaintiffs respectfully pray the Court enter an Order:

        1.        Granting the Motion;

        2.        Directing Defendants to retract their false statements to those customers who were

        provided copies of the Flyer;

        3.        Prohibiting the Defendants from producing, distributing, or communicating

        similar false or misleading statements in any medium, whether in hard copy, digital

        format, in person communication, on social media platforms, or any other format

        calculated to reach customers or prospective customers; and

        4.        Awarding Plaintiffs any and all such other and further relief as the Court may

        deem just and proper.




                                                   2
CHAR2\2296673v2
CO\6467877.3
                  Respectfully Submitted,


                  /s/ Catherine L. Strauss
                  Catherine L. Strauss (0072980)
                  Lydia Reback (097766)
                  ICE MILLER LLP
                  250 West Street, Suite 700
                  Columbus, OH 43215
                  Phone: 614.462.2700
                  Fax: 614.462.5135
                  Email: Catherine.Strauss@icemiller.com
                          Lydia.Reback@icemiller.com
                  COUNSEL FOR PLAINTIFFS


                  /s/ Paul J. Peralta
                  Paul J. Peralta (admission pro hac vice forthcoming)
                  Benjamin Shook (admission pro hac vice
                  forthcoming)
                  MOORE & VAN ALLEN, PLLC
                  100 N. Tryon St., Suite 4700
                  Charlotte, N.C. 28202
                  Phone: 704.331.1000
                  Email: paulperalta@mvalaw.com
                          benshook@mvalaw.com
                  COUNSEL FOR PLAINTIFFS




                     3
CHAR2\2296673v2
CO\6467877.3
                               MEMORANDUM IN SUPPORT

        Plaintiffs Groundworks Operations, LLC f/k/a JES Operations, LLC d/b/a Groundworks

(“Groundworks”) and Groundworks OBA, LLC n/k/a Groundworks Ohio, LLC d/b/a Ohio

Basement Authority (“OBA”) (collectively, “Plaintiffs”), respectfully submit this Memorandum

of Law in Support of Plaintiffs’ Motion for Preliminary Injunction against Defendants Lawrence

Janesky (“Janesky”), Contractor Nation Corporation (“Contractor Nation”), and Mid-State

Basement Systems, LLC (“Mid-State”) (collectively, “Defendants”).

                               PRELIMINARY STATEMENT

        The Defendants’ conduct underlying this action is just the latest part of their efforts to

unlawfully compete with and damage Plaintiffs and their business operations. The Parties here

are direct competitors in the foundation repair and basement waterproofing industry, and,

beginning as early as 2017, Janesky engaged in efforts to target the employees of an affiliate of

JES by, among other things, making false and disparaging statements regarding JES, its owners,

and its affiliates to various employees.      Despite Plaintiffs (or their affiliates) obtaining

injunctions, restraining orders, and, ultimately, a settlement agreement between them and

Defendants over the past three years—all of which prohibit Defendants from engaging in such

conduct—Defendants have continued their campaign to disparage and malign Plaintiffs.

        Here, pivoting from targeting Plaintiffs’ employees, Defendants now resort to false

advertising to target customers. Specifically, Defendants drafted and distributed a flyer, a copy

of which was filed as Exhibit B to Plaintiffs’ Complaint [Dkt. 1-2], and is attached hereto as

Exhibit 1 (the “Flyer”), containing numerous false and misleading statements concerning both

the Defendants and the Plaintiffs. As described in the Complaint, the Flyer was willfully and

maliciously crafted and distributed for the purpose of misleading, and causing disruption and

concern among OBA’s customer base by misrepresenting the nature, characteristics, and
                                                4
CHAR2\2296673v2
CO\6467877.3
qualities, of the services provided by Plaintiffs. As a result, Defendants have engaged in false

advertising in violation of the Lanham Act (15 U.S.C. § 1125(a)), commercial defamation, and

deceptive trade practices under Ohio law (Ohio Rev. Code §4165.01(10).

        Defendants should be enjoined from spreading lies.          Plaintiffs are entitled to a

preliminary injunction to prevent further irreparable harm resulting from Defendants unlawful

conduct and false advertising.

                                 STATEMENT OF THE FACTS

    A. The Parties are Competitors in the Basement Waterproofing and Foundation
       Repair Industry.

        OBA is a local basement waterproofing and foundation repair business in the greater

Columbus area providing complete solutions for basement waterproofing, foundation repair,

crawlspace encapsulation, and more. (Declaration of Matt Malone, attached hereto as Exhibit 2,

(“Malone Dec.”), at ¶11). In order to protect its legitimate business interests, OBA requires many

of its employees to enter into Confidentiality, Non-Competition and Non-Solicitation

Agreements (the “Protective Covenants”). Id.

        Groundworks is a foundation repair and basement waterproofing business with multiple

brands, such as OBA. Id. at ¶ 3. Groundworks’ businesses are located in states extending from

Virginia to Colorado. Id. Groundworks is owned by its numerous founders, including its Chief

Executive Officer, Matt Malone, as well as the Cortec Group, who partnered with and invested in

Groundworks in early 2020. Id. at ¶ 4. Groundworks and OBA are direct competitors of

Defendants Mid-State and Contractor Nation. Id. at ¶ 5.

        Janesky owns businesses known as Basement Systems, Inc. and Contractor Nation, from

which he operates a loosely affiliated network of basement waterproofing and foundation repair

dealers located throughout the United States. Id. at ¶ 6. Indeed, Contractor Nation boasts of a

                                                5
CHAR2\2296673v2
CO\6467877.3
national and international “network” of contractors who focus on foundation repair and basement

waterproofing. Id. Janesky and Contractor Nation provide administrative, sales, and marketing

support, as well as sell various waterproofing and crawlspace encapsulation materials, to so-

called “network dealers” who, in turn, pay Janesky and his businesses, including Contractor

Nation, for such materials and services. Id.

    B. Defendants Have Raided Plaintiffs’ Employees and Tortiously Interfered with
       Plaintiffs’ Contracts

        i)        The Master Dry Targeting of Groundworks North Carolina Employees

        As a result of Groundworks’ prior acquisitions, which have included so-called “network

dealers” located in North Carolina, Ohio, and Indiana, by example, Janesky has responded by

specifically targeting Groundworks’ subsidiary’s employees while disparaging and maligning

Groundworks and its principals in the process to induce such employees to resign, all for the

purpose of disrupting and injuring Groundworks business operations. For example, in 2017,

within days after Groundworks had acquired a North Carolina business based in Winston-Salem

known as Tar Heel Basements Systems, LLC, (“Tar Heel”). Janesky opened a competing

business in the same city via his Knoxville, Tennessee based-dealer called Master Service

Companies, LLC, d/b/a Master Dry, and targeted approximately 110 employees for hire from Tar

Heel. Id. at ¶ 7. During this process, Janesky, through Master Dry, disparaged and maligned

Groundworks to numerous employees in order to induce approximately 30 of them to resign and

hire on with Master Dry. Id.

        ii)       The Master Dry Targeting of Groundworks Indiana Employees—The
                  Indiana Litigation

        Also, in 2017, within days of the raid on the employees of Tar Heel, Janesky by and

through Master Dry (which he has since acquired), targeted another business owned by


                                               6
CHAR2\2296673v2
CO\6467877.3
Groundworks, located in Indianapolis known as Indiana Foundation Service (“IFS”). Id. at ¶ 8.

Several IFS employees were lured away from IFS to start up the new Master Dry business in

Indianapolis. Id. There, as with events described below, Janesky, by and through Master Dry,

identified the employees for hire, conducted meetings to extol the virtues of their dealer network

and new business while at the same time disparaging Groundworks in order to induce the

Groundworks affiliate employees to abandon their employment in favor of the new so-called

network dealer. Id. As a result of Master Dry’s illicit conduct, Groundworks filed suit resulting

in a favorable outcome to Groundworks. Id. at ¶ 9. Specifically, the Court entered an injunction

prohibiting Master Dry from engaging in certain breaching conduct and requiring affirmative

representations of compliance under oath. Id.

        In each of the aforementioned incidents, Janesky knew and was aware that the employees

of the acquired Groundworks companies had signed Protective Covenants, including non-

competition and non-solicitation covenants. Further, Janesky knew that luring away a substantial

number of employees would cripple the Groundworks subsidiary and damage its goodwill and

standing in the local market. Indeed, as part of the efforts to lure away these employees and

injure Groundworks’ operations, Defendants published false and disparaging statements

concerning Groundworks, Groundworks’ affiliate companies, and certain owners of

Groundworks. Id. at 14.

        Specifically, Janesky and other agents or representatives of Defendants made and

published statements directed at Groundworks affiliate employees claiming, among other things,

that Groundworks operates as a “Wall Street” “private equity” enterprise that buys and “flips”

foundation repair/basement waterproofing businesses. Id. The purpose of such statements was to

shake Groundworks affiliate employees’ long-term confidence in Groundworks and coerce those


                                                7
CHAR2\2296673v2
CO\6467877.3
employees to accept employment with Defendants or one of their affiliated companies in order to

damage Groundworks’ business operations.

    C. Defendants’ Malicious and Vengeful Conduct Toward OBA—The Ohio Litigation

        Before Groundworks acquired OBA, OBA was a network dealer and, over time,

purchased millions of dollars of product from Janesky and Contractor Nation. Id. at ¶ 10.

Groundworks acquired OBA in July 2019 to continue and expand its business. Id. As with other

Groundworks affiliates mentioned above, Janesky responded to Groundworks’ acquisition of

OBA by unlawfully targeting OBA’s employees by, among other things, disparaging and

maligning Groundworks, OBA, and its principals. Id. at ¶ 12.

        Specifically, despite knowing that OBA employees are subject to post-employment

restrictions, on or about August 31, 2019, weeks after Groundworks acquired OBA, Janesky and

Mid-State hosted a meeting at Mid-State’s newly established Columbus facility to which they

invited tens of OBA’s employees. Id. at Exhibit A (the “State Court Verified Complaint”), ¶ 23.

No employees of any other direct competitor to Mid-State were in attendance nor contacted for

recruitment. Id.

        Prior and subsequent to that August 31, 2019 meeting, Janesky and Mid-State repeatedly

targeted and recruited many of OBA’s employees by way of emails, text messages, telephone

calls, and voicemails. In these communications, Janesky or other agents or representatives of

Defendants repeated the false and disparaging statements to these OBA employees, including,

among other things, that Groundworks operates as a “private equity” enterprise that buys and

“flips” foundation repair/basement waterproofing businesses. These statements were made in

order to destabilize the OBA workforce and coerce such employees to resign from OBA.




                                               8
CHAR2\2296673v2
CO\6467877.3
        During the week of September 3, 2019, approximately fifteen (15) former OBA

employees, submitted their notice of resignation from employment with OBA. State Court

Verified Complaint, ¶ 27. Those employees ostensibly accepted employment with another entity

owned by Janesky, Klaus Roofing of Ohio, LLC, which Janesky formed on or about September

4, 2019. Id. at ¶¶ 27-29. In fact, those employees were hired at the Klaus business as a ruse to

avoid violating the Protective Covenants Janesky knew the employees had signed in favor of

OBA. Id. at ¶ 30.

    D. The State Court Litigation and Settlement

        On September 11, 2019, OBA filed a complaint in the Court of Common Pleas, Franklin

County, Ohio (Case No. 19CV007381) (the “State Court Litigation”) against Janesky, Mid-State

and Contractor Nation asserting claims for Tortious Interference with Employment and

Injunctive Relief based on Defendants’ conduct including soliciting Plaintiffs’ employees and

making untrue and disparaging statements about Plaintiffs, as described in detail in the Verified

Complaint. Malone Dec., ¶ 12; State Court Verified Complaint, ¶¶ 35-50. On September 19,

2019, the court in the State Court Litigation granted OBA's request for a temporary restraining

order and enjoined Janesky, Mid-State, and Contractor Nation from any further solicitation of

OBA employees, making disparaging or untrue statements about or concerning OBA, and using

any of OBA’s confidential information. (See Order Granting Motion for Temporary Restraining

Order, attached hereto as Exhibit 3.)    After extensive negotiation, OBA and Groundworks

entered into a Settlement Agreement with Janesky, Mid-State and Contractor Nation on or about

November 14, 2019 (the “Settlement Agreement”). Malone Dec., ¶ 13.

        The purpose of the Settlement Agreement was to not only resolve the State Court

Litigation but to prevent future interference by Defendants in Groundworks’ and OBA’s business


                                               9
CHAR2\2296673v2
CO\6467877.3
through provisions aimed at protecting the Plaintiffs’ relationship with their employees. Among

other things, in Section 7 of the Settlement Agreement,1 Defendants agreed that they would “not

make or publish to any employees of the Groundworks Parties any statements alleging or

alluding that Groundworks operates as a “private equity” enterprise that buys and “flips”

foundation repair/basement waterproofing businesses, or any similar language connoting the

same . . . .” Defendants agreed to the restrictions in Section 7 of the Settlement Agreement

because they had been previously enjoined from making such statements and knew that such

statements were false and calculated to mislead.

      E. Defendants’ Resort to False Advertising Directed at OBA’s Customer Base

           Pivoting from targeting OBA’s employees, Defendants have taken the language of the

Settlement Agreement as an opening to publish similar false and disparaging statements to

OBA’s customers and potential customers in the Columbus, Ohio market. Specifically, on or

about June 18, 2020, OBA’s Certified Field Inspector, Francis Purcell (“Mr. Purcell”) obtained a

copy of a flyer (the “Flyer”) received by an OBA customer. (Malone Dec., ¶ 15). In addition,

another OBA Certified Field Inspector, Jordan Wilson (“Mr. Wilson”), recently obtained another

copy of the same Flyer from a different OBA customer in Dublin, Ohio. (Declaration of Jordan

Wilson, attached hereto as Exhibit 4, (“Wilson Dec.”), at ¶ 4 and Exhibit A). This customer

received the Flyer from a Mid-State representative soliciting her business. Indeed, the Flyer was

included in a folder and accompanied by Mid-State’s Project Summary and proposal to provide

basement waterproofing services for this customer. (Id. at ¶ 4 and Exhibit B). The customer

brought the Flyer to Mr. Wilson’s attention because it caused her to have concerns and confusion

regarding Groundworks and OBA’s services, goods, products, and business operations. Id. at ¶ 5.

1
    A copy of the Settlement Agreement can be provided to the Court upon request for in camera inspection.


                                                          10
CHAR2\2296673v2
CO\6467877.3
        Mid-State prepared the Flyer at the direction of and with the support of Janesky and

Contractor Nation. Indeed, the Flyer contains a picture of Janesky alongside the same numerous

false and misleading statements concerning Mid-State and Janesky that he has repeated in the

past when recruiting the former OBA employees. (Malone Dec., ¶ 15). The false, misleading,

and disparaging statements concerning Plaintiffs, include, but are not limited to, the following:

    a. The Flyer states Mid-State was founded in 1987. This statement is false because Mid-

        State was formed August 15, 2019 according to public records in Ohio. Id. at ¶ 15(a).

    b. The Flyer references Groundworks OBA and states that it was recently bought by a

        “private equity company.” This statement is false because OBA was acquired by

        Groundworks on July 15, 2019 and has been owned by Groundworks since then.

        Groundworks is not and has never been a “private equity company.” Id. at ¶ 15(b).

    c. The Flyer states that the “leader” of the alleged “private equity company” is “self-

        proclaimed from Wall Street.” This statement is false because the Chief Executive

        Officer of Groundworks, Matt Malone, has never worked on Wall Street nor claimed to

        be “from Wall Street.” Id. at ¶ 15(c).

    d. The Flyer further states that Groundworks and OBA “have stated their intentions to

        extract as much money as possible out of the businesses they buy.” This statement is

        again false because neither Groundworks nor OBA have ever made such statements.

        Further, Groundworks reinvests millions of dollars back into its affiliated businesses,

        including millions annually into its Groundworks University for the professional and

        leadership development of its employees. Moreover, Groundworks has a long history of

        profit sharing with employees and grants ownership units to over 100 employees. Id. at ¶

        15(d).


                                                 11
CHAR2\2296673v2
CO\6467877.3
    e. The Flyer states that Defendants “are not interested in selling our business, but continuing

        to build it and holding it forever as we have done since 1987.” This statement is false

        because Janesky sold his ownership in a business known as Supportworks – which was

        started in 2007 – in January 2017. Id. at ¶ 15(e).

        In addition to the above false statements, the Flyer also contains a chart purportedly

comparing Mid-State to OBA. Id. at ¶ 16. Among other things within this chart, Defendants

falsely state:

    a. That Plaintiffs are owned by a hedge fund, which is false; Id. at ¶ 16(a).

    b. That Plaintiffs have no patents, which is false because Groundworks and its affiliated

        companies have numerous patents and patents pending; Id. at ¶ 16(b).

    c. That Plaintiffs have only eleven (11) offices, none of which were “started from scratch by

        the majority owner,” which is false because Groundworks has 30 offices, seven (7) of

        which were opened “from scratch” in just 36 months; Id. at ¶ 16(c).

    d. That OBA was “sold twice in 1 year”, which again is false because Groundworks

        acquired OBA on July 15, 2019 and it is still owned by Groundworks today; and Id. at ¶

        16(d).

    e. Finally, that Plaintiffs’ goal is to “sell the company (again!),” which is false because

        Plaintiffs’ goal is to build a nationwide foundation services business to stand for years to

        come. Id. at ¶ 16(e).

        The obvious purpose of lie upon lie is to create doubt and fear in a consumer. The Flyer

is meant to frighten consumers into believing that a “Wall Street” firm will take advantage of the

homeowner, not do proper work, and then abandon the customer. The greater the doubt the




                                                 12
CHAR2\2296673v2
CO\6467877.3
consumer experiences, the greater the likelihood the consumer will not choose OBA but instead

select Mid-State. Id. at 17.

         Because of the demonstrated multi-state reckless pattern of Janesky’s prior conduct, it is

unlikely that Defendants’ use of the Flyer is an isolated event or that Defendants’ conduct

described herein is limited to Mid-State, OBA, or the Columbus, Ohio market. Upon information

and belief, Defendants have engaged in and continue to engage in a nationwide campaign to

falsely advertise their affiliated businesses while making false claims concerning Plaintiffs and

their affiliated businesses located throughout the United States.

                                      LEGAL ARGUMENT

    A. The Applicable Legal Standard

         Ordinarily, to obtain a preliminary injunction, Plaintiffs must establish: “(1) whether the

movant has a strong likelihood of success on the merits; (2) whether the movant would suffer

irreparable injury without the injunction; (3) whether issuance of the injunction would cause

substantial harm to others; and (4) whether the public interest would be served by the issuance of

the injunction.” Ne. Ohio Coal. For the Homeless v. Husted, 696 F.3d 580, 590-91 (6th Cir.

2012). These four factors are “factors to be balanced, not prerequisites that must be met.”

Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 542 (6th Cir.

2007).

         However, because the injunction requested here is authorized by statute, see 15 U.S.C. §

1116(a) and Ohio Rev. Code § 4165.02, the Court need not consider these equitable factors.

Microsoft Corp. v. Action Software, 136 F. Supp. 2d 735, 738-39 (N.D. Ohio 2001). “Simply

fulfilling the requirements of the statute, or, in other words, fulfilling the first factor for an

injunction to issue—showing a strong likelihood of success on the merits—is all that is needed


                                                 13
CHAR2\2296673v2
CO\6467877.3
for the Court to issue an injunction.” Id. (citing U.S. v. Microsoft Corp., 147 F.3d 935, 943 (D.C.

Cir. 1998) (“It is clear that if a statute confers a right to an injunction once a certain showing is

made, no plaintiff, neither governmental agencies nor private parties, need show more than the

statute specifies”); U.S. v. Painesville, 644 F.2d 1186, 1194 (6th Cir. 1981) (holding that district

court must, under a statutory injunction, order injunctive relief upon finding of liability without

considering irreparable harm)). Indeed, under the Lanham Act, injunctive relief may be obtained

by showing only that Defendants’ statements and representations have a tendency to deceive

customers. American Council of Certified Podiatric Physicians and Surgeons v. American Bd. of

Podiatric Surgery, Inc., 185 F.3d 606, 618 (6th Cir. 1999).

        Here, Plaintiffs have demonstrated a clear violation of the Lanham Act by Defendants,

which also constitutes a deceptive trade practice under Ohio law. To the extent necessary,

Plaintiffs have also demonstrated that each of the four equitable factors weighs in favor of

granting the requested injunctive relief.

    B. Plaintiffs are Entitled to a Preliminary Order Enjoining Defendants’ Continued
       False Statements and False Advertising

        The Lanham Act, codified in relevant part at 15 U.S.C. § 1125(a), prohibits any person

from making any “false or misleading representation of fact, which. . . in commercial advertising

or promotion, misrepresents the nature, characteristics, qualities, or geographic origin of his or

her or another person’s goods, services, or commercial activities.” 15 U.S.C. § 1125(a)(1)(B).

Similarly, Ohio provides remedies, including injunctive relief, for deceptive trade practices,

which includes conduct that “[d]isparages the goods, services, or business of another by false

representation of fact.” Ohio Rev. Code. 4165.02(10).

        Here, Defendants have violated both statutes by making and continuing to make false and

misleading statements regarding Plaintiffs, and to falsely advertise and promote their own

                                                 14
CHAR2\2296673v2
CO\6467877.3
business in order to diminish and direct customers away from Plaintiffs’ businesses. Defendants’

continued false statements and false advertisements are a violation of the Lanham Act and a

deceptive trade practice under Ohio law, both of which warrant the entry of a preliminary

injunction to protect Plaintiffs from further irreparable injury.

               1. Plaintiffs are Likely to Prevail on the Merits of their Claims.

        To show a claim under Section 43(a) of the Lanham Act, Plaintiffs must meet a five-part

test:

        (1) the defendant has made false or misleading statements of fact concerning his own
        product or another’s; (2) the statement actually deceives or tends to deceive a substantial
        portion of the intended audience; (3) the statement is material in that it will likely
        influence the deceived consumer’s purchasing decisions; (4) the advertisements were
        introduced into interstate commerce; (5) there is some causal link between the challenged
        statements and harm to the plaintiff.

Grubbs v. Sheakley Grp., Inc., 807 F.3d 785, 798 (6th Cir. 2015) (quoting Certified Podiatric,

185 F.3d at 613). As a prerequisite to a claim under Section 43(a), the plaintiff must allege false

statements made through “commercial advertising or promotion.” As long as the defendants

“employ targeted promotion aimed at persuading discrete segments of the population, they will

be considered commercial advertising or promotion.” Campfield v. Safelite Group, Inc., 2019

U.S. Dist. LEXIS 210390 at *8 (S.D. Ohio, Mar. 28, 2019) (quoting Grubbs, 807 F.3d at 801).

        Both case law and the plain language of the Lanham Act require Plaintiffs to allege an

affirmative representation that can be proven false or misleading. The statement must be either

“(1) literally false or (2) literally true or ambiguous, but has the tendency to deceive consumers.”

Innovation Ventures, LLC v. N. V.E. Inc., 694 F.3d 723, 735 (6th Cir. 2012). Literal falsity “may

be either explicit or conveyed by necessary implication when, considering the advertisement in

its entirety, the audience would recognize the claim as readily as if it had been explicitly stated.”

Id. at 735-36.

                                                  15
CHAR2\2296673v2
CO\6467877.3
        Defendants have made literal false and misleading statements of fact concerning both

their own business and Plaintiffs’ businesses. Defendants state in the Flyer, among other false

statements, that Plaintiffs are owned by a “private equity company,” that the “leader” is “from

Wall Street”, and that Plaintiffs’ only goal is to sell the business. Defendants also falsely state,

among other things, that their own business has been around since 1987, when it was actually

started thirty years later in 2017. The statements actually did deceive customers, including the

customer who brought the Flyer to Mr. Wilson and explained her concerns and confusion about

the services provided by Groundworks OBA after seeing the Flyer. The statements contained in

the Flyer also tend to deceive a substantial amount, if not all, of its audience because the

statements are intentionally false with the purpose of damaging Plaintiffs’ business and soliciting

Plaintiffs’ customer base. Similarly, the statements are material in that they will impact customer

purchasing decisions. OBA’s customer also expressed her concerns to Mr. Wilson about OBA’s

services after seeing the Flyer, and other customers who see or hear about the contents of the

Flyer will likely be confused and deceived about both Mid-State’s and OBA’s business

operations and services. Plaintiffs have certainly demonstrated that Defendants’ conduct has a

“tendency to deceive customers.” Certified Podiatric, 185 F.3d at 618.

        Finally, there is a causal link between Defendants’ false statements and advertisements

and Plaintiffs’ injury here. As a direct and proximate result of Defendants’ false advertising in

violation of the Lanham Act, Plaintiffs’ have been and are likely to continue to be injured in the

form of, among other things, loss of business and damaged goodwill and reputation. (See Malone

Dec., ¶ 17; Wilson Dec., ¶ 6).

        Defendants’ false, misleading, and disparaging statements within the Flyer were willfully

and maliciously crafted and distributed for the purpose of misleading, and causing disruption and


                                                16
CHAR2\2296673v2
CO\6467877.3
concern among, OBA’s customer base by misrepresenting the nature, characteristics, and

qualities, of the services provided by Plaintiffs. Defendants’ conduct has caused actual confusion

and concern among OBA’s customer base and has actually misled customers regarding the

nature, characteristics, qualities, and origin of Groundworks OBA’s goods and services.

Plaintiffs are entitled to the requested injunction.

               2. Plaintiffs will be Irreparably Harmed if Defendants’ False Statements and
                  False Advertising are not Enjoined.

        As noted above, “[i]rreparable injury is presumed as a result of a finding of a likelihood

of confusion of purposes of the Lanham Act.” Red Roof Franchising, LLC v. Riverside Macon

Group, LLC, 2018 U.S. Dist. LEXIS 12206 (S.D. Ohio Jan. 25, 2018) (quoting Abercrombie &

Fitch v. Fashion Shops of Ky., Inc., 363 F. Supp. 2d 952, 966 (S.D. Ohio 2005)). The Sixth

Circuit has explained that “no particular finding of likelihood of. . . irreparable harm is necessary

for injunctive relief in trademark infringement or unfair competition cases." Id. (citing Circuit

City Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1056 (6th Cir. 1999). Here, not only is there

presumed irreparable injury, Plaintiffs are likely to suffer actual irreparable harm absent

injunctive relief. The Court need not look any further than the very customer who brought the

Flyer to Plaintiffs’ attention to show Plaintiffs’ irreparable harm.

        Defendants’ continued false statements and false advertising threatens Plaintiffs and the

consuming public generally. Plaintiffs’ customers have already been confused and misled by

Defendants’ false statements and false advertisements, and additional customers will continue to

be confused and misled if Defendants’ conduct is allowed to continue. Defendants’ willful,

malicious, and continued false statements and false advertisements and promotions used to

solicit Plaintiffs’ customers threaten the goodwill and reputation associated with Plaintiffs’



                                                  17
CHAR2\2296673v2
CO\6467877.3
businesses and customer base, and thus satisfy the irreparable harm requirement essential to

obtaining a preliminary injunction.

               3. The Irreparable Harm to Plaintiffs Outweighs any Potential Harm to
                  Defendants.

        As demonstrated above, should Defendants be permitted to continue to falsely advertise

their own business and make false and misleading statements to solicit business away from

Plaintiffs’ businesses, the harm to Plaintiffs would be immediate and irreparable. Defendants, on

the other hand, will suffer no harm, as Defendants have no privilege to make false, misleading,

or disparaging statements or otherwise malign Plaintiffs and their business operations. This

factor weighs strongly in favor of granting injunctive relief.

               4. The Issuance of a Preliminary Injunction Serves the Public Interest.

        Protecting the public from confusion, “which is the paramount public policy underlying

the Lanham Act,” is in the public interest. Abercrombie & Fitch v. Fashion Shops of Kentucky,

Inc., 363 F. Supp. 2d 952, 968 (S.D. Ohio 2005).

        Defendants’ continued false advertisements and false statements have already confused

and deceived customers and will continue to do so if not enjoined. The very purpose of the

Lanham Act is to prevent deception in the marketplace. The Flyer published by Defendants is

aimed at the market with the intention of purposefully deceiving the public and damaging

Plaintiffs goodwill, reputation, and business operations. Accordingly, an Order enjoining

Defendants’ unlawful conduct promotes the public interest by prohibiting Defendants from

conveying false, misleading, disparaging and deceitful statements to the public.




                                                 18
CHAR2\2296673v2
CO\6467877.3
                                           CONCLUSION

        Defendants continue to make and publish false advertisements, promotions, and

solicitations for the purpose of injuring Plaintiffs’ businesses and customer relationships and are

likely doing so throughout the country. Defendants’ conduct constitutes false advertising under

the Lanham Act, a deceptive trade practice under Ohio law, and commercial defamation under

the common law. Accordingly, Plaintiffs respectfully request that the Court enter a preliminary

injunction ordering the Defendants to do the following:

        1. Retracting their false statements to those customers who were provided copies of the

               Flyer;

        2. Prohibiting the Defendants from producing, distributing, or communicating similar

               false or misleading statements in any medium, whether in hard copy, digital format,

               in person communication, on social media platforms, or any other format calculated

               to reach customers or prospective customers.




                                                Respectfully submitted,


                                                /s/ Catherine L. Strauss
                                                Catherine L. Strauss (0072980)
                                                Lydia Reback (097766)
                                                ICE MILLER LLP
                                                250 West Street, Suite 700
                                                Columbus, OH 43215
                                                Phone: 614.462.2700
                                                Fax: 614.462.5135
                                                Email: Catherine.Strauss@icemiller.com
                                                        Lydia.Reback@icemiller.com

                                                COUNSEL FOR PLAINTIFFS



                                                  19
CHAR2\2296673v2
CO\6467877.3
                                           Paul J. Peralta (admission pro hac vice forthcoming)
                                           Benjamin Shook (admission pro hac vice
                                           forthcoming)
                                           MOORE & VAN ALLEN, PLLC
                                           100 North Tryon Street, Suite 4700
                                           Charlotte, North Carolina 28202-4003
                                           Telephone: (704) 331-1000
                                           Facsimile: (704) 331-1159
                                           paulperalta@mvalaw.com
                                           benshook@mvalaw.com


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document is being served via the court's

CM/ECF portal to counsel for Defendants this 2nd day of July, 2020.



                                           /s/ Catherine L. Strauss
                                           Catherine L. Strauss




                                              20
CHAR2\2296673v2
CO\6467877.3
